Citation Nr: 1426973	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  07-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.  

(The issue of entitlement to service connection for death pension based on countable income was the subject of a separate remand in September 2013).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to December 1955 and from August 1974 to June 1983.  The Veteran died in March 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2008, the appellant testified at a videoconference hearing before a Veterans Law Judge.  The appellant was notified that this Judge had retired from the Board and a new hearing could be scheduled.  The appellant responded in August 2013 that she did not wish to have an additional hearing and to proceed based on the evidence of record.  

In December 2008 the Board remanded the appellant's claim for further development.  In a November 2011 decision the Board denied entitlement to the cause of death of the Veteran.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the appellant's claim and remanding the matter for further proceedings.  

The Board subsequently requested a medical opinion as to the etiology of the Veteran's cause of death.  This opinion, and an addendum opinion, were provided in December 2013 and April 2014, respectively.
FINDINGS OF FACT

1.  The Veteran died in March 2001.  A death certificate on file lists the cause of death as cardiopulmonary arrest due to metastatic pancreatic cancer.

2.  The evidence is in equipoise as to whether the Veteran's pancreatic cancer is related to herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The Board does not dispute that the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307(a)(6), 3.309(e).

Post-service medical records reflect the Veteran was admitted to the VA hospital in December 2000 for pancreatic cancer treatment.  He had previously undergone surgery in June 2000 for this condition.

A medical opinion was obtained in April 2014.  The examiner opined that it was unlikely that the Veteran's principal or contributory cause of death was related to, aggravated, or worsened by his service-connected disabilities.  The examiner's rationale was that cancers of the gastrointestinal (GI) system, including the pancreas, have been studied with regard to Vietnam veterans.  However, he ultimately noted that most of the studies have not found a link between these exposures and any GI cancer.

At the very least, the Board finds the evidence is in equipoise.  While the April 2014 examiner opined that the Veteran's pancreatic cancer was not related to his service-connected disabilities, the examiner also implied that some studies have found a link between Vietnam veterans with herbicide exposure and pancreatic cancer.  Resolving all reasonable doubt in favor of the appellant, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


